                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                                      ______

JOHN LEE CARTER,

                     Petitioner,                   Case No. 1:19-cv-308

v.                                                 Honorable Paul L. Maloney

RANDEE REWERTS,

                     Respondent.
____________________________/

                                           ORDER

              In accordance with the opinion entered this day:

              IT IS ORDERED that a certificate of appealability is DENIED.



Dated:   March 16, 2020                           /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge
